By the Court.

The second judgment before the justice of the peace well supports the judgment of the Common Pleas, which is complained of, and which * cannot therefore be reversed. And the second judgment before the justice is maintained by the first, which is valid until reversed. The course to be taken is first to obtain a reversal of the original judgment by writ of error; and the plaintiff in error may then apply for a review of the action, in which the Common Pleas rendered the judgment, brought before us by this process. There is at present no ground shown on which that judgment can be reversed.
Nye for the plaintiff in error.
J M. Williams for the defendant in error.

Judgment affirmed, 

(a)



.) [Lazell vs. Miller, 15 Mass. Rep. 207. — Ed.]